PER CURIAM.
Kevin Eugene Maisel, a former employee of Ohio State University, sued his em*437ployer under the Americans with Disabilities Act. The University filed a motion to dismiss, arguing in part that the Act was unconstitutional as applied to the states. The district court granted the University’s motion, and Maisel appealed. This case is now controlled by Trustees of University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001), which held that the Eleventh Amendment bars state employees from bringing claims against their employers under Title 1 of the Americans with Disabilities Act. We therefore AFFIRM the district court’s grant of the defendant’s motion to dismiss.